Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are rejected specifically in view of the limitation “a metallization layer disposed on a top surface thereof...” A person having ordinary skills in the art will find the limitation indefinite because it is not clear what the limitation “thereof” is referring to.
The use of "thereof" lacks an object and renders it unclear what elements top surface the metallization is disposed upon.  Alternatively, if it is intended to broadly be the top surface of "the semiconductor structure" itself, then it is unclear how the "metallization layer" can be on the top surface of an object it itself is part of. 
For examination purpose, the limitation would be understood without giving weight to the limitation thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 15-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. [US PGPUB 20200105586] (hereinafter Hsu).

Regarding claim 1, Hsu teaches a semiconductor structure, comprising:
a semiconductor substrate (42. Para 15) having one or more fins (56, Para 15, Fig. 7);
a plurality of gate structures (70-76, Para 30, Fig. 7) having opposing sidewalls (Fig. 7), the gate structures disposed over the one or more fins, wherein a channel is configured under the gate structures within the one or more fins (Fig. 7);
a gate spacer (54, Para 28) disposed on the opposing sidewalls of the gate structures (Fig. 7);
a source/drain region (56, Para 35) disposed between adjacent gate spacers (Fig. 7); and
an interlevel dielectric layer (60/62/80, Fig. 7) disposed on a portion of the source/drain region and on sidewalls of the gate spacers and above a top surface of each of the gate spacers and gate structures (Fig. 7), the interlevel dielectric layer configured to define an opening (82, Para 39, Fig. 6/7) therein and expose a top surface of the source/drain region (Fig. 6/7), wherein a width of the opening from a portion above the top surface of each of the gate spacers up to a top surface of the interlevel dielectric layer is greater than a width of the opening from the portion above the top surface of each of the gate spacers to the exposed top surface of the source/drain region (Fig. 6/7); and
a liner layer (94/96, Para 36, Fig. 7) disposed on sidewalls of the interlevel dielectric layer in the portion of the opening having the first width from the portion above the top surface of each of the gate spacers to the exposed top surface of the source/drain region (Fig. 7); wherein a top surface of the liner layer is below a top surface of the interlevel dielectric layer (Fig. 7; i.e. the surface of material 96 contacting the bottommost surface of layer 90).

Regarding claim 2, Hsu teaches a semiconductor structure further comprising: a silicide layer (98, Para 38) disposed on the exposed top surface of the source/drain region (Fig. 7) and on a portion of the interlevel dielectric layer (Fig. 7; at least on the bottom surface of the interlevel dielectric layer).

Regarding claim 3, Hsu teaches a semiconductor structure wherein the liner layer is disposed on a portion of the silicide layer (Fig. 7).

Regarding claim 4, Hsu teaches a semiconductor structure further comprising:
a conductive material (90, Para 39) disposed on the silicide layer and the liner layer and filling the opening (Fig. 7).

Regarding claim 5, Hsu teaches a semiconductor structure further comprising a metallization layer (110/112/206, Fig. 12A) disposed on a top surface thereof and configured to connect with the conductive material (Fig. 12A).

Regarding claim 6, Hsu teaches a semiconductor structure wherein the semiconductor substrate comprises silicon (Para 16).

Regarding claim 7, Hsu teaches a semiconductor structure wherein the gate structures comprise a high-K dielectric material (Para 31).

Regarding claim 8, Hsu teaches a semiconductor structure wherein the silicide layer is a metal silicide layer (Para 37; wherein the silicide is formed by reaction of metallic layer 94 with the source/drain region), and the liner layer comprises a nitride (Para 37).

Regarding claim 15, Hsu teaches an integrated circuit comprising one or more semiconductor structures, wherein at least one of the semiconductor structures comprises:
a semiconductor substrate (42. Para 15) having one or more fins (56, Para 15, Fig. 7);
a plurality of gate structures (70-76, Para 30, Fig. 7) having opposing sidewalls (Fig. 7), the gate structures disposed over the one or more fins, wherein a channel is configured under the gate structures within the one or more fins (Fig. 7);
a gate spacer (54, Para 28) disposed on the opposing sidewalls of the gate structures (Fig. 7);
a source/drain region (56, Para 35) disposed between adjacent gate spacers (Fig. 7);
an interlevel dielectric layer (60/62/80, Fig. 7) disposed on a portion of the source/drain region and on sidewalls of the gate spacers and above a top surface of each of the gate spacers and gate structures (Fig. 7), the interlevel dielectric layer configured to define an opening (82, Para 39, Fig. 6/7) therein and expose a top surface of the source/drain region (Fig. 6/7), wherein a first width of the opening from a portion above the top surface of each of the gate spacers up to a top surface of the interlevel dielectric layer is greater than a second width of the opening from the portion above the top surface of each of the gate spacers to the exposed top surface of the source/drain region (Fig. 6/7); and
a liner layer (94/96, Para 36, Fig. 7) disposed on sidewalls of the interlevel dielectric layer in the portion of the opening having the first width from the portion above the top surface of each of the gate spacers to the exposed top surface of the source/drain region (Fig. 7); wherein a top surface of the liner layer is below a top surface of the interlevel dielectric layer (Fig. 7; i.e. the surface of material 96 contacting the bottommost surface of layer 90).

Regarding claim 16, Hsu teaches an integrated circuit further comprising: a silicide layer (98, Para 38) disposed on the exposed top surface of the source/drain region (Fig. 7) and on a portion of the interlevel dielectric layer (Fig. 7; at least on the bottom surface of the interlevel dielectric layer).

Regarding claim 17, Hsu teaches an integrated circuit wherein the liner layer (94/96, Para 36) is disposed on a portion of the silicide layer (Fig. 7).

Regarding claim 18, Hsu teaches an integrated circuit further comprising:
a conductive material (90, Para 39) disposed on the silicide layer and the liner layer and filling the opening (Fig. 7).

Regarding claim 19, Hsu teaches an integrated circuit further comprising a metallization layer (110/112/206, Fig. 12A) disposed on a top surface thereof and configured to connect with the conductive material (Fig. 12A).

Regarding claim 20, Hsu teaches an integrated circuit wherein the silicide layer is a metal silicide layer (Para 37; wherein the silicide is formed by reaction of metallic layer 94 with the source/drain region), and the liner layer comprises a nitride (Para 37).

Regarding claim 21, Hsu teaches an integrated circuit wherein the gate structures comprise a high-K dielectric material (where material 72 is high-k dielectric, Para 20).

Allowable Subject Matter
Claims 9-12 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 9-12 and 14 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious the amendment to claim 9 in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/Primary Examiner, Art Unit 2819